Citation Nr: 1045826	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-20 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to service connection for hepatitis A. 

2. Entitlement to service connection for hepatitis B. 

3. Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from June 1969 to December 1970.  
The Veteran received the Bronze Star and the Air Medal.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a  rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Anchorage, Alaska. 

In March 2003 the Veteran filed his claim for hepatitis A, 
hepatitis B, and hepatitis C.  A July 2003 rating decision denied 
hepatitis A, hepatitis B, and hepatitis C; however the Veteran 
was not provided notice of this decision.  

In response to an August 2003 request for information from the 
RO, the Veteran submitted a statement and additional evidence, in 
response to which, the RO issued a September 2004 rating decision 
denying service connection for hepatitis C only.  The Veteran 
timely filed a Notice of Disagreement to that decision.

The April 2006 statement of the case, which the Veteran timely 
appealed, denied service connection for hepatitis A, hepatitis B, 
and hepatitis C. 

In June 2009 the Board remanded the claim for further 
development. 


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that 
the Veteran has a current hepatitis A disability.

2. The preponderance of the evidence is against a finding that 
the Veteran has a current hepatitis B disability.

3. The preponderance of the evidence is against a finding that 
the Veteran has a current hepatitis C disability.
CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
hepatitis A have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

2. The criteria for entitlement to service connection for 
hepatitis B have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

3. The criteria for entitlement to service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated May 2003.   Notice was supplemented in August 2003 and 
March 2006, after initial adjudication of the claim, followed by 
readjudication of the claim in several supplemental statements of 
the case.  A multipart notice suffices so long as the notice 
affords the claimant understandable information and a meaningful 
opportunity to participate in the claims process.  Mayfield v. 
Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained identified relevant VA treatment records and 
afforded the Veteran a physical examination.  The examination was 
adequate, as the examiner was able to review the claims file and 
made all required findings.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he developed hepatitis while in 
service.  The Board previously conceded that he was exposed to 
blood during combat.  The Veteran reported that almost 
immediately after service he was hospitalized for hepatitis.  

At an October 2009 VA examination the examiner concluded that it 
was at least as likely as not that the Veteran acquired the 
hepatitis virus while he was in service and that he was in the 
acute incubation phase prior to discharge.  However, the examiner 
reviewed the records and noted that the Veteran had permanent 
immunity and non-carrier status for hepatitis A and B as well as 
immunity and negative quantitative serum testing for hepatitis C.  
The examiner explained that, while the Veteran had been exposed 
to all three hepatitis viruses, he currently has permanent 
immunity to them, with no measurable sequelae from any of these 
infections according to current laboratory testing.    

While the Veteran did acquire hepatitis in service, he does not 
currently have hepatitis A, B, or C and therefore does not have a 
current disability.  In the absence of proof of present 
disability, there can be no valid claim of service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

None of the medical evidence of record establishes that the 
Veteran has had hepatitis A, B, or C at any point during the 
pendency of the claim.  A January 1989 blood test shows that the 
Veteran was infected with acute hepatitis A from which he 
recovered, and that, at the time, he had immunity to hepatitis B.  
A March 2004 VA medical treatment noted the Veteran's history of 
hepatitis C, however no testing was conducted at that time.  The 
requirement of a current disability may be met by evidence of 
symptomatology at the time of filing or at any point during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 
323 (2007).

The October 2009 VA examination report is crystal clear that, 
while the Veteran was infected with Hepatitis A, B, and C in the 
past, he has developed permanent immunity to all of them, without 
any measurable permanent sequelae.  As there is no evidence of a 
present disability, service connection is not warranted. 


ORDER

Entitlement to service connection for hepatitis A is denied.

Entitlement to service connection for hepatitis B is denied.

Entitlement to service connection for hepatitis C is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


